07/05/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0474



                             No. DA 20-0474

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

BENJAMIN PITKANEN III,

           Defendant and Appellant.


                                 GRANT



     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until August 15, 2022, to

prepare, file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                      July 5 2022